Citation Nr: 0329913	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  01-08 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Entitlement to service connection for multiple lipomas.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for sleep apnea as 
secondary to left-sided deviated nasal septum.

5.  Entitlement to an increased (compensable) evaluation for 
left-sided deviated nasal septum.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in February 2000 and July 2000 by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that a prior final rating decision in April 
1968 denied the veteran's claim of entitlement to service 
connection for a back disorder.  The veteran has submitted 
additional evidence in an attempt to reopen his claim.  The 
RO found that the additional evidence is not new and 
material, and the current appeal on that issue ensued.

On May 13, 2003, the veteran appeared and testified at a 
personal hearing before the undersigned Veterans' Law Judge 
at the RO.  A transcript of that hearing is of record.  At 
the hearing, the veteran withdrew his appeal on the issues of 
entitlement to service connection for a blood disorder and 
for a left ankle disorder, to include arthritis.  




FINDINGS OF FACT

1.  A rating decision in April 1968 denied entitlement to 
service connection for a back disorder.

2.  Additional evidence received since April 1968 is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for a back disability.

3.  There is no competent medical evidence that the veteran 
has sleep apnea related to a service connected deviated nasal 
septum.


CONCLUSIONS OF LAW

1.  A rating decision in April 1968, which denied entitlement 
to service connection for a back disorder, is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  Additional evidence received since April 1968 is new and 
material, and the claim for service connection for a back 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

3.  Sleep apnea was not caused by or aggravated by left-sided 
deviated nasal septum.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefits which the veteran is seeking.  In 
a March 2001 letter, the RO notified the veteran of the 
evidence which he should submit to substantiate his claims.  
The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claims and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's appeal.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002); see also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

I. Reopening Claim for Service Connection for Back Disability

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2003).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation 
concerning service connection.  38 C.F.R. § 3.303(c) (2003). 

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-15 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist has been 
met.

In the veteran's case, the evidence of record at the time of 
the prior final denial of his claim for service connection for 
a back disorder in April 1968 included his service medical 
records and the report of a VA examination in February 1968.

The service medical records revealed that, in October 1966, 
the veteran complained of back pain and paraspinal muscle 
spasm was noted.  At a physical therapy clinic, severe 
increased lordosis was found.  In June 1967, a complaint of 
chronic back pain was noted.  In a report of medical history 
for separation in November 1967, the veteran complained of 
recurrent back pain.  At an examination for separation in 
November 1967, the veteran's spine was evaluated as normal, 
and there was no diagnosis of a back disorder.

At the VA examination in February 1968, the veteran complained 
of daily back pain.  On examination, tenderness at the T-8 
level left of mid-line was noted.  Otherwise, there was no 
finding of any spasticity, deformity, limitation of motion, or 
other objective orthopedic condition.  The pertinent diagnosis 
was congenital defect, lumbar spine (X-ray).

The basis of the April 1968 denial of service connection for a 
back disorder was that the veteran had a congenital defect of 
the lumbar and thoracic spine which was a constitutional or 
developmental abnormality and not a disability under the law.

The additional evidence added to the record since April 1968 
includes a statement by R. D. P., DC, a private chiropractor.  
Dr. R. D. P. stated that the veteran's thoracic spondylosis 
was consistent with the history provided by the veteran of an 
injury to his back in service in 1968.

The additional evidence also includes testimony by the 
veteran at the hearing in May 2003 that, in basic training, 
he fell on his back and "twisted it a little bit."

The Board finds that the additional evidence, which relates a 
current back disability to an event during the veteran's 
active service, is so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for a back disability.  The claim for that benefit 
is thus reopened.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a) (2001).  Because the Board has found that a 
medical examination and opinion and opinion are necessary to 
decide the claim for service connection for a back 
disability, that claim is one of the subjects of the remand 
portion of this decision.

II. Service Connection for Sleep Apnea as Secondary to 
Deviated Septum

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder.  
See 38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

The veteran is service connected for left-sided deviated 
nasal septum.  He has contended that he has sleep apnea which 
is related to his deviated septum.

VA and private medical records show that the veteran has been 
diagnosed with a left-sided deviated nasal septum.  However, 
there is no competent medical evidence that the deviated 
septum caused or has aggravated sleep apnea.  As a layman, 
the veteran is not qualified to offer an opinion on questions 
of medical diagnosis or medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board must, 
therefore, conclude that the preponderance of the credible 
evidence of record is against the claim for service 
connection for sleep apnea as secondary to left-sided 
deviated nasal septum, and entitlement to that benefit is not 
established.  See 38 C.F.R. § 3.310(a) (2003); Allen v. 
Brown, 7 Vet. App. 439 (1995).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

New and material evidence having been received to reopen a 
claim of entitlement to service connection for a back 
disability, the appeal is granted to that extent.

Service connection for sleep apnea as secondary to left-sided 
deviated nasal septum is denied.


REMAND

Regulations have been promulgated by VA implementing the 
VCAA.  One such regulation, 38 C.F.R. § 3.159, relates to 
providing medical examinations or obtaining medical opinions.  
38 C.F.R. § 3.159(c)(4) provides that:
(i)	In a claim for disability compensation, VA will provide 
a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines 
it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the 
claim, but
(A)	Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms 
of disability;
(B)	Establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a 
disease listed in 38 C.F.R. § 3.309, 3.313, 3.316, and 
3.317 manifesting during an applicable presumptive period 
provided the claimant has the required service or 
triggering event to qualify for that presumption; and
(C)	Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease 
in service or with another service connected disability.
(ii) Paragraph (4)(i)(C) could be satisfied by competent 
evidence showing postservice treatment for a condition, or 
other possible association with military service. 

As noted above, the Board finds that an examination and 
opinion are needed to decide the reopened claim for service 
connection for a back disability, and this case will be 
remanded for that purpose.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f) 
(2003).  

38 C.F.R. § 4.125 (2003) provides that a diagnosis of a 
mental disorder shall conform to the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  

The DSM-IV diagnostic criteria for PTSD are:  

A.  The person has been exposed to a 
traumatic event in which both of the 
following were present:  (1) The person 
experienced, witnessed, or was confronted 
with an event or events that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of self or others and (2) the 
person's response involved intense fear, 
helplessness, or horror.  

B.  The traumatic event is persistently 
re-experienced in one or more of the 
following ways:  (1) Recurrent and 
intrusive distressing recollections of 
the event, including images, thoughts, or 
perceptions.  (2) Recurrent distressing 
dreams of the event.  (3) Acting or 
feeling as if the traumatic event were 
recurring (includes a sense of reliving 
the experience, illusions, 
hallucinations, and dissociative 
flashback episodes, including those that 
occur on awakening or when intoxicated).  
(4) Intense psychological distress at 
exposure to internal or external cues 
that symbolize or resemble an aspect of 
the traumatic event.  (5) Physiological 
reactivity on exposure to internal or 
external cues that symbolize or resemble 
an aspect of the traumatic event.  

C.  Persistent avoidance of stimuli 
associated with the trauma and numbing of 
general responsiveness (not present 
before the trauma), as indicated by three 
or more of the following:  (1) Efforts to 
avoid thoughts, feelings, or 
conversations associated with the trauma 
(2) efforts to avoid activities, places, 
or people that arouse recollections of 
the trauma (3) inability to recall an 
important aspect of the trauma (4) 
markedly diminished interest or 
participation in significant activities 
(5) feeling of detachment or estrangement 
from others (6) restricted range of 
affect (for example, unable to have 
loving feelings) (7) sense of a 
foreshortened future (for example, does 
not expect to have a career, marriage, 
children, or a normal life span).  

D.  Persistent symptoms of increased 
arousal (not present before the trauma), 
as indicated by two or more of the 
following:  (1) Difficulty falling or 
staying asleep (2) irritability or 
outbursts of anger (3) difficulty 
concentrating (4) hypervigilance (5) 
exaggerated startle response.  

E.  Duration of the disturbance (symptoms 
and criteria B, C, and D) is more than 
one month.  

F.  The disturbance causes clinically 
significant distress or impairment in 
social, occupational, or other important 
areas of functioning.  

In the veteran's case, the Board notes that service 
department records, to include DD Form 214 and DA Form 20, do 
not show that the veteran engaged in combat with the enemy in 
Vietnam.  Mental health professionals who have seen the 
veteran have rendered diagnoses of PTSD.  However, the 
diagnoses of PTSD have not been linked to a verified 
stressor.  The veteran has testified that, while he was in 
Hawaii for a period of R&R, his wife showed him a newspaper 
clipping reporting the death in combat in Vietnam of P. L., a 
childhood and high school friend of the veteran.  The 
veteran's representative has submitted a copy of the relevant 
page of the Vietnam Veterans Memorial Directory of Names 
showing that P. L. died in Vietnam on February 19, 1967.  The 
Board finds that the veteran should be examined by a 
psychiatrist who will be requested to offer an opinion as to 
whether current symptoms of PTSD may be linked to the 
veteran's knowledge of the death of his friend P. L.

With regard to the veteran's claim for service connection for 
multiple lipomas, his service medical records contain an 
individual sick slip dated in March 1967 that the veteran was 
seen for "rupture, abdominal - chest area."  At the hearing 
in May 2003, the veteran testified that the notation of a 
rupture in March 1967 referred to a "tumor" which was 
excised.  The veteran submitted VA Forms 21-4142 authorizing 
the release to VA of records and information from 5 
physicians who he has stated performed procedures to excise 
tumors diagnosed as lipomas from various parts of his body in 
February 1972, February 1974, March 1983, July 1993, and 
March-April 1998.  An attempt should be made to obtain any 
records of treatment of the veteran by those physicians which 
are available.  In addition, the Board finds that the veteran 
should be afforded an examination by a physician who will be 
asked to provide an opinion on the issue of the relationship, 
if any, of a history of multiple lipomas to the veteran's 
active service.

38 C.F.R. § 4.97, Diagnostic Code 6502, pertaining to 
deviation of nasal septum, traumatic only, provides that an 
evaluation of 10 percent is warranted with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  At a VA examination in December 
1999, obstruction of 10 percent of the left nasal passage and 
no obstruction of the right nasal passage were found.  
However, in December 2000, J. M. C., MD, a private physician, 
reported that the veteran's traumatic nasal deformity was 
manifested by "near complete airway obstruction."  These 
findings by 2 different physicians are in clear conflict, and 
so the Board finds that the veteran's nasal passages should 
be examined by another physician to determine the current 
obstruction, if any .  

Under the circumstances, this case is REMANDED for the 
following:

1.  Arrangements should be made to schedule the veteran 
for an orthopedic examination.  It is imperative that 
the examiner review the pertinent service medical 
records and postservice medical records and a copy of 
this REMAND.  The examiner should provide an opinion on 
the following question:  Is it more likely (a greater 
than 50 percent probability), less likely (a less than 
50 percent probability) or at least as likely as not (a 
50 percent or greater probability) that a current 
acquired (and not congenital or developmental) disorder 
of the lumbosacral and thoracic spine, if found, is 
related to any incident or manifestation during the 
veteran's active service from November 1965 to November 
1967?  A rationale for the opinion expressed should be 
provided.

2.  Arrangements should be made for the veteran to 
undergo a psychiatric examination.  It is imperative 
that the examiner review the pertinent records in the 
claims file and a copy of this REMAND.  The examiner 
should state an opinion on the following question: Is 
it more likely (a greater than 50 percent probability), 
less likely (a less than 50 percent probability) or at 
least as likely as not (a 50 percent or greater 
probability) that current symptoms of PTSD, if 
diagnosed, are related to the veteran's knowledge that 
his friend P. L. died in Vietnam?  A rationale for the 
opinion expressed should be provided.

3.  An attempt should be made to obtain treatment 
records from the 5 physicians listed by the veteran on 
VA Forms 21-4142 as having excised tumors from his body 
from 1972 to 1998.

4.  Arrangements should be made for the veteran to 
undergo a dermatological examination.  It is imperative 
that the examiner review the pertinent records in the 
claims file and a copy of this REMAND.  The examiner 
should state an opinion on the following question: Is 
it more likely (a greater than 50 percent probability), 
less likely (a less than 50 percent probability) or at 
least as likely as not (a 50 percent or greater 
probability) that lipomas, if found on examination, had 
onset during the veteran's active service from November 
1965 to November 1967?  A rationale for the opinion 
expressed should be provided.

5.  Arrangements should be made for the veteran to 
undergo an otolaryngological examination.   It is 
imperative that the examiner review the pertinent 
records in the claims file and a copy of this REMAND.  
The examiner should determine whether the veteran 
currently has obstruction of the nasal passages and, if 
so, the extent of the obstruction on each side.

Following completion of these actions, the evidence should be 
reviewed and a determination should be made as to whether the 
veteran's claims may now be granted.  If the decision remains 
adverse to the veteran on any issue, he and his 
representative should be provided with an appropriate 
Supplemental Statement of the Case (SSOC) and an opportunity 
to respond thereto.  The SSOC should notify the veteran of 
any information, and any medical or lay evidence not 
previously provided to VA, which is necessary to substantiate 
the claims and whether VA or the claimant is expected to 
obtain any such evidence.  The case should then be returned 
to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to assist 
the veteran.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	F. Judge Flowers 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



